      Case 2:20-cv-00143-TLN-DB Document 19 Filed 06/09/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    WELLS FARGO EQUIPMENT                            No. 2:20-cv-00143-TLN-DB
      FINANCE, INC., a Minnesota corporation,
12

13                      Plaintiff,                     AMENDED ORDER
14           v.
15    VIRK SYSTEMS, INC. a California
      corporation; LAKHWINDER SINGH
16    VIRK, an individual,
17                      Defendants.
18

19          This matter is before the Court on Plaintiff Wells Fargo Equipment Finance, Inc.’s

20   (“Plaintiff”) Motion for Default Judgment. (ECF No. 9.) The matter was referred to a United

21   States Magistrate Judge pursuant to Local Rule 302(c)(19).

22          On February 2, 2021, the magistrate judge filed findings and recommendations herein

23   which were served on Plaintiff and which contained notice that any objections to the findings and

24   recommendations were to be filed within thirty days after service of the findings and

25   recommendations. (ECF No. 14.) The time for filing objections has expired and Plaintiff has not

26   filed objections to the findings and recommendations.

27   ///

28   ///
                                                      1
     Case 2:20-cv-00143-TLN-DB Document 19 Filed 06/09/21 Page 2 of 3


 1            The Court presumes that any findings of fact are correct. See Orand v. United States, 602

 2   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

 3   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 4            The Court has reviewed the file and finds the findings and recommendations to be

 5   supported by the record and by the magistrate judge’s analysis.

 6            Accordingly, IT IS HEREBY ORDERED that:

 7            1. The Findings and Recommendations filed February 2, 2021 (ECF No. 14), are

 8   ADOPTED IN FULL;

 9            2. Plaintiff’s April 17, 2020 Motion for Default Judgment (ECF No. 9) is GRANTED;

10            3. Judgment is entered against Defendants Virk Systems, Inc. and Lakhwinder Singh Virk

11   (collectively, “Defendants”);

12            4. Defendants are ordered to pay $604,237.60 in damages;

13            5. Defendants are ordered to give Plaintiff immediate possession of:

14            One (1) Used 2015 Freightliner Cascadia Tractor, VIN 3AKJGLD57FSGB8362;

15            One (1) Used 2014 Kenworth T680 Tractor, VIN 1XKYD49X7EJ407981,

16            INCLUDING ALL ATTACHMENTS AND ACCESSORIES;

17            Three (3) 2014 Utility Reefer Trailers With Thermo-King Refrigeration

18            Units: VIN 1UYVS2533EU902223 TK S/N 6001145293, VIN

19            1UYVS2535EU902224 TK S/N 6001145290, VIN 1UYVS2533EU902206 TK

20            S/N 6001146993,
21            Two (2) 2013 Utility Reefer Trailers With Thermo-King Refrigeration Units:

22            VIN 1UYVS2537DU596402 TK S/N 6001114924, VIN 1UYVS2536DU641510 TK S/N

23            6001119147 INCLUDING ALL ATTACHMENTS AND ACCESSORIES;

24            Twelve (12) 2015 Utility Reefer Trailers with Thermoking S600 Reefer

25   Units:

26            Vins:                   Serial Numbers:
27            1UYVS253XFU182811 6001158856

28            1UYVS2535FU182814 6001158851
                                                        2
     Case 2:20-cv-00143-TLN-DB Document 19 Filed 06/09/21 Page 3 of 3


 1          1UYVS2537FU182815 6001156549

 2          1UYVS2537FU182846 6001163005

 3          1UYVS2539FU182847 6001160835

 4          1UYVS2537FU182863 6001163019

 5          1UYVS2530FU182865 6001166790

 6          1UYVS2534FU182884 6001166782

 7          1UYVS253XFU182890 6001138478

 8          1UYVS2535FU182893 6001138485

 9          1UYVS2537FU182894 6001138486

10          1UYVS2532FU182818 6001156717

11          INCLUDING ALL ATTACHMENTS AND ACCESSORIES;

12          6. Plaintiff is ordered to apply the proceeds from the sale of the above collateral to the

13   amount owed by the Defendants on the monetary judgment and submit a partial satisfaction of

14   judgment, reducing the Defendants’ indebtedness under the judgment; and

15          7. The Clerk of the Court is directed to issue an amended judgment.

16          IT IS SO ORDERED.

17   DATED: June 8, 2021

18

19

20
                                                           Troy L. Nunley
21                                                         United States District Judge

22

23

24

25

26
27

28
                                                       3
